Atkinson, J.

There is nothing to take this case out of the established rule relating to refusals to grant interlocutory injunctions. The evidence being conflicting as to whether or not the defendant’s proposed works will cause a diminution of the quantity of water in the stream -above the plaintiff’s .mill, appreciably -affecting the operation of the latter’s machinery, there-, was no abuse of discretion in denying the injunction.

Judgment affirmed.

Petition for' injunction. Before Judge Gober. Oobbcounty. March. 12, 1896.
J. E. Mosley, N. A. Morris and J. T. Pendleton, for plaintiff.
Clay & Blair and Sessions & Sessions, for defendant.